Citation Nr: 1622737	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-10 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for a psychiatric disability

2.  Whether new and material has been submitted to reopen a claim of service connection for a lumbar spine disability, to include as secondary to a left ankle disability.

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a left ankle disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to an increased rating for hallux valgus of the right foot.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1987 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2016, the Veteran presented sworn testimony during a Central Office Board hearing in Washington, D.C., which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to an increased rating in excess of 30 percent for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  In an unappealed July 2000 decision, the Board denied service connection for lumbar spine disability, to include as secondary to a left ankle disability.
 
2.  The evidence added to the record since the July 2000 decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a lumbar spine disability.
 
3.  Affording the Veteran the benefit of the doubt, his lumbar spine disability is at least as likely as not related service-connected left ankle disability.

4.  Affording the Veteran the benefit of the doubt, his right ankle disability is at least as likely as not related to his service-connected left ankle disability.

5.  In May 2013, prior to the promulgation of a decision in the appeal, correspondence from the Veteran stated that he wanted to withdrawal his appeal for entitlement to an increased rating for hallux valgus of the right foot.


CONCLUSIONS OF LAW

1.  The July 2000 decision that denial of service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).
 
2.  With respect to the Veteran's claim for service connection for a lumbar spine disability, new and material evidence has been received since the July 2000 denial.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.158 (2015).
 
3.  The criteria for service connection for a lumbar spine disability are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for service connection for a right ankle disability are met.  
38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

5.  The criteria for withdrawal of the appeal with respect to the issue of entitlement to an increased rating for hallux valgus of the right foot have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal - Increased Rating for Hallux Valgus of the Right Foot

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015). Withdrawal may be made by the Veteran or by his authorized representative. 
38 C.F.R. § 20.204.  In the present case, the Veteran, in a May 2013 written correspondence to the Board, withdrew his appeal for increased rating for hallux valgus of the right foot; there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and the appeal as to these issues are therefore dismissed.

New and Material Evidence

Initially, the Board notes that whenever a claim to reopen is filed, regardless of how it was characterized by the agency of original jurisdiction, the Board must make a de novo determination as to whether new and material evidence has been received. 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (whether new and material evidence has been submitted must be asked and answered by the Board de novo whenever a claim to reopen is filed).
 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).
The Veteran was denied service connection for low back disability in a July 2000 Board decision because the Ro determined that the more probative evidence demonstrated that the Veteran's low back disability was not related to his service connected left ankle disability.  
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156(a); Shade v. Shinseki, supra.
 
The Veteran's submitted an April 2011 letter from his treating physician relating his low back disability to his left ankle disability.  This letter is new in that it was not previously of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for and a low back disability.  Specifically, due to the prior lack of a nexus relating his left ankle disability to his low back disability, this new evidence is material because it relates to an element that was previously not shown, a nexus between his low back and ankle.  See Shade, supra.

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for low back disability is reopened.  38 U.S.C.A. § 5108.  

Service Connection
 
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).
 
In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Merits

The Veteran provided an April 2011 letter from his treating physician J.K.S. MD.  This letter provided the following statement: "[c]hronic low back pain generative disc disease and an L5-S1 disc herniation with not history of significant back trauma.  It is more likely than not that the degenerative disc disease in his back is related to his alerted gait as a result of left ankle and right knee injury."  This statement by the J.K.S. MD is probative evidence that the Veteran has a current disability of the low back and that it is related to his left ankle and right knee disabilities.  The Board also notes that the Veteran is service connected both for a left ankle disability and a right knee disability.  Thus, the Veteran has met all the criteria for service connection on a secondary basis, and his entitlement to service connection for a low back disability is warranted.

Turning to the Veteran's entitlement to service connection for a right ankle disability.  The same April 2011 letter from his treating physician J.K.S. MD, stated that the Veteran has a current disability of his right ankle, a chronic ligamentous injury.  The physician further opined that the Veteran's right ankle disability is more likely than not directly related to his left ankle condition because the dysfunction of the left ankle has placed added chronic stress and weight bearing on the right ankle.  This statement by the J.K.S. MD is probative evidence that the Veteran has a current disability of the right ankle and that it is related to his left ankle, a service connected disability.  

Despite evidence of record that no relationship between the Veteran's low back and right ankle and his other service-connected disabilities is of record, the Board finds the letter from Dr. J.K.S. to be the most probative. A full rationale was provided and it was based on examination of the Veteran. Thus, the Veteran has met all the criteria for service connection on a secondary basis, and his entitlement to service connection for a right ankle disability is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.

Entitlement to service connection for a low back disability as secondary to a service-connected left ankle disability, is granted.

Entitlement to service connection for a right ankle disability as secondary to a service-connected left ankle disability, is granted.

Entitlement to an increased rating for hallux valgus of the right foot is dismissed.


REMAND

The Veteran has claimed since his last VA examination that his psychiatric disability has worsened.  The Veteran's last VA examination, to determine the status of his acquired psychiatric disability, was in August 2011.  As a result, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

The examiner should determine the current nature and severity of the Veteran's acquired psychiatric disability.

Any opinion should be accompanied by a supporting rationale.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


